DETAILED ACTION
1.	This Office Action is responsive to amendments filed for No. 16/188,657 on November 17, 2021. Please note Claims 1-4, 6-9, 11-15 and 21-26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 4, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4.	Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 9 specifically recites a layering/layout of elements relative to each other, notably the first and second sensor connection lines, the insulating layer, etc. Prior art does not teach of these elements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 12, 13, 15 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( US 2017/0235398 A1 ) in view of Jeong et al. ( US 2018/0308903 A1 ).

	Choi teaches in Claim 1:
	A touch display device ( Figures 30A-30C, [0105] discloses an input device may have a touch panel ) comprising: 
a display panel having an active area where images are displayed and a non-active area disposed outside the active area ( Figure 15A, [0166] disclose a first and second region 1303a and 1303b (read these together as an active area). [0256] discloses an inactive region, such as a bezel, which is around the active/display/touch regions ); 
( Figures 30A-30C, [0222]+ disclose a camera device 1001 (read as a function module) within the touch screen 3010, particularly within region 1303b, which overlaps with the camera device. As for a signal line area, Figure 16 and Figures 31B+, [0188] show examples of a control circuit 3101, image sensor 1605, etc, which can convert optical signals into image signals for processing (read as signal lines within a signal line area). As these lines are within the camera device, they are within the/part of the interpreted signal area, which is shown to be surrounding the device 1001, as shown in Figure 31B, etc ); 
a plurality of first touch sensor groups disposed in a first direction in the active area and each including one or more first touch sensors ( Figures 30A-30C disclose dotted conductive squares (not labeled other than for the visual filling) which extend in a horizontal direction (read as a plurality of first touch sensor groups) ); 
a plurality of second touch sensor groups disposed in a second direction crossing the first direction in the active area and each including one or more second touch sensors ( Figures 30A-30C disclose lined squares (not labeled other than for the visual filling) which extend in a vertical direction (read as a plurality of second touch sensor groups). Please note these cross/intersect the interpreted first touch sensor groups, as is known in the art ), 
a plurality of sensor connection lines disposed in the signal line area and connecting among the one or more first and second touch sensors and the first and second touch lines that are adjacent to the function module ( Please note Figure 31B, [0188], as disclosed above, which teach of a control circuit 3101, which have the signal lines/sensor lines for the camera. As for it connecting among the one or more touch sensors and its respective lines, please note alternate embodiments, such as Figure 44B, [0259] which shows the camera module 1001 being connected to/among the touch screen 4003/display 4005, i.e. a touchscreen. Several other embodiments also show the concept of Figures 30A-30C which is meant to show the interconnection of the touch sensors/touch lines and the camera module aspects. There are clearly connection lines connected to each of the touch sensor pads shown in Figures 30A-30C (and as the combination below teaches, these lines are routed to the peripheral region to the touch pads). As Figures 30A-30C show, the camera is integrated within/between the two types of sensor groups, meaning they share a common space, which is shown in Figure 15B, etc.  ); but

Choi does not explicitly teach “a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups; a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups; and an encapsulation layer disposed under the plurality of sensor connection lines” and “wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area which is surrounded by at least two first touch sensors and at least two second touch sensors; and wherein the part of the first cover layer which contacts the part of the third cover layer surrounds the function performing area.”



“a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups ( Jeong, Figure 40B, [0262], etc, disclose first signal lines SL1 which are connected to first sensing electrodes. Please note that this is a non-display area DD-NDA ); 
a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups ( Figure 40B, [0262], etc, disclose second signal lines SL2 which are connected to second sensing electrodes, also arranged in the DD-NDA area );  
an encapsulation layer disposed under the plurality of sensor connection lines ( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), 
	wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area ( Jeong, Figure 41A discloses various layers of the encapsulation layer TFE, such as IOL1 (read as a first cover layer), a layer OL (read as a second cover layer) disposed on IOL1, and a third layer IOL2 (read as a third cover layer) disposed on OL1. Please note the extension/sloping of IOL1 and IOL2 as it extends and note the contact between the two layers, as shown in Figure 41A. As for it being surrounded by at least two first touch sensor and two second touch sensors, the signal line area corresponds to the camera module. Choi, Figures 30A-30C show a plurality of each type of sensor group surrounding the module ) and
	wherein the part of the first cover layer which contacts the part of the third cover layer surrounds the function performing area ( Figures 40B and 41 disclose the overlap/contact of IOL1 and IOL2 is at a dam part DPP and this, as detailed in [0484], is an area that extends along an edge of the display area DD-DA. This area is better shown in Figure 40B and it essentially surrounds the display area and as such, it would also surround the relevant aspects of Choi as the camera module is intertwined in the touch display area. Respectfully, this limitation needs to better define the term “surrounds” )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the encapsulation layer, as taught by Jeong, with the motivation that this prevents moisture from infiltrating into the light emitting layer, damaging the display aspects, ( Jeong, [0045] ).

	Choi teaches in Claim 12:
( [0223] discloses the camera device 1001 is for photography, i.e. non-display )

	Choi teaches in Claim 13:
	A touch display panel ( Figures 30A-30C, [0105] discloses an input device may have a touch panel ) comprising: 
an active area where images are displayed ( Figure 15A, [0166] disclose a first and second region 1303a and 1303b (read these together as an active area). For reference, [0256] discloses an inactive region, such as a bezel, which is around the active/display/touch regions ); 
at least one function module disposed in the active area, and comprising a function performing area for performing a function of the function module and a signal line area surrounding the function performing area ( Figures 30A-30C, [0222]+ disclose a camera device 1001 (read as a function module) within the touch screen 3010, particularly within region 1303b, which overlaps with the camera device. As for a signal line area, Figure 16 and Figures 31B+, [0188] show examples of a control circuit 3101, image sensor 1605, etc, which can convert optical signals into image signals for processing (read as signal lines within a signal line area). As these lines are within the camera device, they are within the/part of the interpreted signal area, which is shown to be surrounding the device 1001, as shown in Figure 31B, etc ); 
a plurality of first touch sensor groups disposed in a first direction in the active area and each including one or more first touch sensors ( Figures 30A-30C disclose dotted conductive squares (not labeled other than for the visual filling) which extend in a horizontal direction (read as a plurality of first touch sensor groups) ); and 
a plurality of second touch sensor groups disposed in a second direction crossing the first direction in the active area and each including one or more second touch sensors ( Figures 30A-30C disclose lined squares (not labeled other than for the visual filling) which extend in a vertical direction (read as a plurality of second touch sensor groups). Please note these cross/intersect the interpreted first touch sensor groups, as is known in the art ), 
a plurality of sensor connection lines disposed in the signal line area and connecting among the one or more first and second touch sensors and the first and second touch lines that are adjacent to the function module ( Please note Figure 31B, [0188], as disclosed above, which teach of a control circuit 3101, which have the signal lines/sensor lines for the camera. As for it connecting among the one or more touch sensors and its respective lines, please note alternate embodiments, such as Figure 44B, [0259] which shows the camera module 1001 being connected to/among the touch screen 4003/display 4005, i.e. a touchscreen. Several other embodiments also show the concept of Figures 30A-30C which is meant to show the interconnection of the touch sensors/touch lines and the camera module aspects. There are clearly connection lines connected to each of the touch sensor pads shown in Figures 30A-30C (and as the combination below teaches, these lines are routed to the peripheral region to the touch pads). As Figures 30A-30C show, the camera is integrated within/between the two types of sensor groups, meaning they share a common space, which is shown in Figure 15B, etc. )
wherein the function module is disposed between two adjacent first touch sensors of the plurality of first touch sensor groups, or between two adjacent second touch sensors of the ( Please note the alternative claim language requiring it to be between the first touch sensor group, or the second touch sensor group, or both the first and second touch sensor group. As shown in Figures 30A-30C, Choi teaches for all of these conditions to be true, i.e. the camera device is between these four elements ); but

Choi does not explicitly teach “a plurality of first touch lines disposed in the non-active area and electrically connected with the plurality of first touch sensor groups; a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups; and an encapsulation layer disposed under the plurality of sensor connection lines” and “wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and a part of the first cover layer contacts with a part of the third cover layer in the signal line area which is surrounded by at least two first touch sensors and at least two second touch sensors, and wherein the part of the first cover layer which contacts the part of the third cover layer surrounds the function performing area.”

However, in the same field of endeavor, touch panels, Jeong teaches in Figure 40A+ of a similar layout, particularly focusing on the non-display aspects. Specifically, Jeong, in combination with Choi, teaches:

( Jeong, Figure 40B, [0262], etc, disclose first signal lines SL1 which are connected to first sensing electrodes. Please note that this is a non-display area DD-NDA ); 
a plurality of second touch lines disposed in the non-active area and electrically connected with the plurality of second touch sensor groups ( Figure 40B, [0262], etc, disclose second signal lines SL2 which are connected to second sensing electrodes, also arranged in the DD-NDA area ); 
an encapsulation layer disposed under the plurality of sensor connection lines ( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), 
wherein at least one of the first touch line and the second touch line is disposed to the sloped surface of the encapsulation layer to correspond to the sloped surface and is electrically connected to the touch pad ( Figure 41A shows the signals lines SL1 is disposed on top of TFE, on parts where TFE has a downward slope. Please note the signal line SL1 connect to the pad area, as shown in Figure 40B )
	wherein the encapsulation layer comprises a first cover layer, a second cover layer disposed on the first cover layer, and a third cover layer disposed on the second cover layer, and ( Jeong, Figure 41A discloses various layers of the encapsulation layer TFE, such as IOL1 (read as a first cover layer), a layer OL (read as a second cover layer) disposed on IOL1, and a third layer IOL2 (read as a third cover layer) disposed on OL1. Please note the extension/sloping of IOL1 and IOL2 as it extends and note the contact between the two layers, as shown in Figure 41A. As for it being surrounded by at least two first touch sensor and two second touch sensors, the signal line area corresponds to the camera module. Choi, Figures 30A-30C show a plurality of each type of sensor group surrounding the module ) and
	wherein the part of the first cover layer which contacts the part of the third cover layer surrounds the function performing area ( Figures 40B and 41 disclose the overlap/contact of IOL1 and IOL2 is at a dam part DPP and this, as detailed in [0484], is an area that extends along an edge of the display area DD-DA. This area is better shown in Figure 40B and it essentially surrounds the display area and as such, it would also surround the relevant aspects of Choi as the camera module is intertwined in the touch display area. Respectfully, this limitation needs to better define the term “surrounds” )

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the encapsulation layer, as taught by Jeong, with the motivation that this prevents moisture from infiltrating into the light emitting layer, damaging the display aspects, ( Jeong, [0045] ).


	The touch display panel of claim 13, wherein the function module performs non-display related functions. ( [0223] discloses the camera device 1001 is for photography, i.e. non-display )

	Choi and Jeong teach in Claim 21:
	The touch display device of claim 1, wherein the encapsulation layer includes a dam having a predetermined height, and the dam is disposed between the active area and the touch pad, and at least one of the first touch line and the second touch line pass over the dam. ( Jeong, Figure 40B, 41A disclose a dam part DPP with a predetermined/shown height and is disposed between the display area DD-DA and the pad area NDA-PD. As shown in Figure 40B, the signal lines pass over this area )

	Choi and Jeong teaches in Claim 22:
	The touch display device of claim 1, wherein the sensor connection lines comprising: at least one first sensor connection line connecting two adjacent first touch sensors separated by the function module; and at least one second sensor connection line connecting two adjacent second touch sensors separated by the function module, and the at least one first sensor connection line surrounding the at least one second sensor connection line. ( Choi, Figure 30A, etc, disclose a connection around the camera device 1001 which can connect adjacent touch pads in the shown direction. Respectfully, it is well known to be able to connect sensor pads around the element, as shown and respectfully, examiner asserts Official Notice to this being well known )

	As per Claim 23:
	 Choi does not explicitly teach “wherein the first sensor connection line and the second sensor connection line are disposed on a same layer.

Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer (leading to them being spaced apart) or different layers. This is a design choice issue and not a patentable distinction as the same functionality (bypassing and ensuring connection over the camera module) would still be satisfied. To emphasize, in the same field of endeavor, touch panels, Jeong teaches in [0020] that the first sensing electrodes and second sensing electrodes (akin to Choi’s electrodes shown in Figures 30A-30C) can be disposed in the same layer. To re-iterate the above point, Jeong also teaches of other embodiments where they are arranged on different layers, without any loss of functionality; it is simply a known method of arrangement.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer. Jeong is able to design it both ways, ( Jeong, [0020] ).

	As per Claim 24:


Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer (leading to them being spaced apart) or different layers. This is a design choice issue and not a patentable distinction as the same functionality (bypassing and ensuring connection over the camera module) would still be satisfied. To emphasize, in the same field of endeavor, touch panels, Jeong teaches in [0021] that the first sensing electrodes and second sensing electrodes (akin to Choi’s electrodes shown in Figures 30A-30C) can be disposed in different layers. To re-iterate the above point, Jeong also teaches of other embodiments where they are arranged on the same layer, without any loss of functionality; it is simply a known method of arrangement.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer. Jeong is able to design it both ways, ( Jeong, [0021] ).
	
	Jeong teaches in Claim 25:
	The touch display device of claim 1, further comprising:
( Jeong, Figure 40B, [0180], etc, disclose a pad area NDA-PD, with a plurality of pads, as shown. This is part of a non-display area as well, NDA-PD. For clarity, any aspect/area designated as non-display is interpreted as a non-active area, i.e. anything outside of the display area DD-DA, etc );
	wherein the encapsulation layer has a sloped surface between the active area and the touch pad ( Figure 41A, [0169], etc disclose an encapsulation layer TFE which is underneath the input sensing unit ISU (with the touch sensing electrodes, signal lines, etc. Please note the sloped surface, as shown which is between the active area DD-DA, extending into the DD-NDA area. Comparing Figures 41A and 40B, it is clear the pad area, NDA-PD, to the left of DD-NDA and simply not shown in Figure 41A. Thus, TFE is between the active area and the pad area. [0039] discloses the relationship between the encapsulation layer and the pad/dummy pad area ), and
	wherein at least one of the first touch line and the second touch line is disposed on the sloped surface of the encapsulation layer to correspond to the sloped surface, and is electrically connected to the touch pad. ( Figure 41A shows the signals lines SL1 is disposed on top of TFE, on parts where TFE has a downward slope. Please note the signal line SL1 connect to the pad area, as shown in Figure 40B )

	Choi and Jeong teach in Claim 26:
	The touch display of claim 1, wherein a part of the third cover layer adjacent to the function performing area is located lower than the other part of the third cover layer far from the function performing area. ( Jeong, Figure 41A shows the sloped nature of IOL2 and that one part is lower than another part. Respectfully, please note the combination with Choi )

8.	Claims 2-4, 6-8, 11 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. ( US 2017/0235398 A1 ) in view of Jeong et al. ( 2018/0308903 ), further in view of Li et al. ( US 2019/0034011 A1 ).

	As per Claim 2:
	The touch display device of claim 1, wherein the at least one function module is disposed between two adjacent first touch sensors of the plurality of first touch sensor groups ( Figures 30A-30C show the camera device 1001 to be within adjacent sensor electrode squares ); but

Choi does not explicitly teach of “at least one first connecting pattern is disposed on the same as a layer where the plurality of first touch sensors is disposed, outside the function module, and connecting the two adjacent first touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that 

	As per Claim 3:
	The touch display device of claim 1, wherein the at least one function module is disposed between two adjacent second touch sensors of the plurality of second touch sensor groups ( Figures 30A-30C show the camera device 1001 to be within adjacent sensor electrode squares ); but

Choi does not explicitly teach “wherein at least one second connecting pattern disposed on a layer different from a layer where the plurality of second touch sensors are disposed, outside the function module, and connecting the two adjacent second touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.



	Choi teaches in Claim 4:
	The touch display device of claim 1, wherein the at least one function module is disposed between two adjacent first touch sensors of the plurality of first touch sensor groups and two second touch sensors of the plurality of second touch sensor groups ( Figures 30A-30C, [0223]+ show the camera device 1001 is in between adjacent interpreted first and second touch sensor groups. To clarify, between each/both of these groups ); but

Choi does not explicitly teach “further comprising at least one first connecting pattern disposed on the same as a layer where the first touch sensors are disposed, outside the function module, and connecting the two adjacent first touch sensors through one of the sensor connection lines; and at least one second connecting pattern disposed on a layer different from the layer where the second touch sensors are disposed, outside the function module, and connecting the two adjacent second touch sensors through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 6:
	Choi and Li do not explicitly teach “wherein at least one first connecting pattern has a portion overlaps a portion of the at least one second connecting pattern.”

Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer or different layers (leading to overlap). This is a design choice 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer.

	As per Claim 7:
	Choi and Li do not explicitly teach “wherein the at least one first connecting pattern and the second touch sensor are spaced apart from each other.”

Respectfully, the combination teaches to have a first and second connecting portions, to connect the X and Y sensor pads of Choi. As these elements are often formed on the same or different layers, one of ordinary skill in the art would realize their corresponding connection parts would also be arranged on the same layer (leading to them being spaced apart) or different layers. This is a design choice issue and not a patentable distinction as the same functionality (bypassing and ensuring connection over the camera module) would still be satisfied.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the layering of the sensor pads, and their corresponding connection lines, with the motivation that it is a design choice and well known to have pads in the same or different layer.

	As per Claim 8:
Choi does not explicitly teach of “a third connecting pattern disposed outside the at least one function module and connecting the first touch line and the plurality of first touch sensor groups to each other or connecting the second touch line and the plurality of second touch sensor groups to each other.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, adapting Li’s teachings to Choi would naturally result in a different/second connection line for the other of the two directional sensor pads. It is known that X and Y pads are often arranged in different layers, with an insulation layer in between, etc.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that 

	As per Claim 10:
	Choi does not explicitly teach of “at least one second sensor connection line disposed in the signal line area and connecting two adjacent second touch sensors disposed at both sides of the at least one function module; and an insulating layer disposed under the first sensor connection line and the second sensor connection line, wherein one of the first sensor connection line and the second sensor connection line is disposed under the insulating layer where the first sensor connection line and the second sensor connection line cross each other.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, adapting Li’s teachings to Choi would naturally result in a different/second connection line for the other of the two directional sensor pads. It is known that X and Y pads are often arranged in different 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 11:
Choi does not explicitly teach “wherein two adjacent first touch sensors disposed at both sides of the function module are electrically connected with two different first touch lines, and at least one of the two different first touch lines overlaps the second touch line

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern), which recede into a recess and then again recede within camera module 103 (read as being on/in a different layer). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area. Please note the plurality of lines 102, one on each side; each side has its own IC for its respective line 102. Furthermore, Li teaches of only one connection line, though Choi teaches of two types of sensor pads, arranged in the X and Y directions, as is known in the art. Respectfully, 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the connection line, as taught by Li, with the motivation that display and touch sensing capabilities can be ensured at both sides of the camera module 103, important when the camera is integrated in the middle of the display region, ( Li, [0047] ).

	As per Claim 14:
	Choi does not explicitly teach of “one or more connecting patterns disposed outside the function module and connecting two adjacent first touch sensors disposed at both sides of the function module or connecting two adjacent second touch sensors disposed at both sides of the function module through one of the sensor connection lines.”

However, in the same field of endeavor, touch panels with an integrated camera, Li teaches of a display panel 100 which includes a camera module 103, ( Li, Figure 1, [0038] ). In particular, Figure 2 shows being able to connect adjacent portions through the camera module 103 (similar to Applicant’s concepts) and it uses a plurality of data connection touch lines 102 (read as a first connecting pattern). Similar to Choi, Li teaches to have a camera module instead of/in place of touch sensor elements and the lines 102 provide a connection bypassing this area.

.

Response to Arguments
9.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant argues Choi does not explicitly teach the touch sensors are included in the display panel, a/the hole is located on the active area of the display panel, so that the hole is located in an area where the touch sensor is not disposed and the signal line area surrounds the function performing area, so that the signal line area is an area where the sensor connection lines are disposed. 
	Respectfully, Choi teaches to have the camera module intertwined with/overlapping the touch sensor pads and this is clearly within the display area, as shown in Figure 31B, as well as Figure 10A/10B, etc. The cut-out/hole for this is located within the display area, also shown in these figures. As for the surrounding feature, while examiner can appreciate Applicant’s position for this issue, the term “surrounds” needs to be better defined. Jeong is relied on for the encapsulation aspects, which include the first through third layers. As shown in Figure 41A, the notable contact between these various layers is at the dam part and this is intentional as it is at the non-display/bezel area of the display. As highlighted by the examiner in Figure 40B, [0484], etc, this area surrounds the display area and by virtue, the elements within the display area, including Choi’s camera module. Respectfully, additional details are required to better define this key aspect of the invention.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621